Second Amendment to
Connecticut Natural Gas Corporation
Union Employee Savings Plan Trust Agreement


The Connecticut Natural Gas Corporation Union Employee Savings Plan Trust
Agreement dated as of January 1, 1993 by and between Connecticut Natural Gas
Corporation and Putnam Fiduciary Trust Company, as heretofore amended (the
"Trust"), is hereby amended as follows effective as of April 25, 2000:

1. By adding the following new sentence after the first sentence of Section 3 of
the Trust:

"Each such eligible employee, former eligible employee or his beneficiary with
an account balance under the Plan is sometimes herein referred to as a "Plan
member"."

2. By deleting the phrase "securities issued by the Company" where it appears in
the last sentence of Section 5 of the Trust and inserting in lieu thereof the
phrase "securities issued by the Company or an affiliate".

3. By deleting the phrase "shares of stock of the Company" where it appears in
the last sentence of the first paragraph of Section 6 of the Trust and inserting
in lieu thereof the phrase "shares of stock of the Company or an affiliate".

4. By deleting the portion of the second sentence of Section 7 of the Trust up
to and including the colon therein and inserting in lieu thereof the following:

"Prior to the consummation of the merger (the "Merger") of CTG Resources, Inc.
with and into Oak Merger Co. pursuant to the Agreement and Plan of Merger, dated
as of June 29, 1999, by and among CTG Resources, Inc., Energy East Corporation
and Oak Merger Co., such securities shall be common stock of CTG Resources,
Inc., and on and after the date of the consummation of the Merger, such
securities shall be common stock of Energy East Corporation or its successor or
successors. Trust investments in such securities (referred to herein as "Company
Stock") shall be subject to the following terms and conditions:"

5. By deleting the third sentence of Section 7(b) of the Trust and inserting in
lieu thereof the following:

"The Company hereby appoints as named fiduciaries solely with respect to the
matters relating to Company Stock held in the Trust each Plan member who
furnishes instructions to the Trustee on any such matter in accordance with
Section 7(e), (f) or (g) hereof."

6. By deleting the first two sentences of the second paragraph of Section 7(c)
of the Trust and inserting in lieu thereof the following:

"The Trustee may purchase or sell Company Stock from or to the Company or an
affiliate if the purchase or sale is for no more than adequate consideration
(within the meaning of Section 3(18) of ERISA) and no commission is charged. To
the extent that Company contributions under the Plan are to be invested in
Company Stock, the Company or an affiliate may transfer Company Stock to the
Trust in lieu of cash."

7. By deleting the fourth sentence of Section 7(e) of the Trust and inserting in
lieu thereof the following:

"The form shall show the number of full and fractional shares of Company Stock
credited to the Plan member's accounts, whether or not vested, as of the record
date established for such meeting."

8. By deleting the phrase "Compensation and Fringe Benefits Committee of the
Board of Directors of the Company, which the Company hereby appoints as a named
fiduciary solely with respect to the voting of such shares of Company Stock"
where it appears in the last paragraph of Section 7(e) of the Trust and
inserting in lieu thereof the phrase "Plan's Administrative Committee".

9. By adding a new paragraph at the end of Section 7(e) of the Trust and
inserting in lieu thereof the following:

"A Plan member's right to instruct the Trustee with respect to voting shares of
Company Stock will not include rights concerning the exercise of any appraisal
rights, dissenters' rights or similar rights granted by applicable law to the
registered or beneficial holders of Company Stock. These matters will be
exercised by the Trustee in accordance with the directions of the Plan's
Administrative Committee."

10. By deleting Section 7(f) of the Trust and inserting in lieu thereof the
following:

"(f) Tender Offers/Conversion Election. Upon commencement of a tender offer for
any Company Stock or in connection with the exercise of conversion rights in
respect of the Merger, the Company shall notify each Plan member or cause each
Plan member to be notified, and use its best efforts to timely distribute or
cause to be distributed to Plan members the same information that is distributed
to shareholders of the issuer of the Company Stock in connection with the tender
offer or exercise of conversion rights, and after consulting with the Trustee
shall provide at the Company's expense a means by which Plan members may direct
the Trustee whether or not to tender or, in connection with the Merger, the form
of merger consideration to be elected in respect of the Company Stock credited
to their accounts (whether or not vested). The Company shall provide to the
Trustee a copy of any material provided to Plan members and shall certify to the
Trustee that the materials have been mailed or otherwise sent to Plan members.

Each Plan member shall have the right to direct the Trustee to tender or not to
tender or, in connection with the Merger, to elect a form of conversion
consideration in respect of some or all of the shares of Company Stock credited
to his accounts. Directions from a Plan member to the Trustee shall be
communicated in writing or by facsimile or such similar means as is agreed upon
by the Trustee and the Company. The Trustee shall tender or not tender shares or
elect Merger conversion consideration in respect of Company Stock as directed by
the Plan member. The Trustee shall not tender shares or elect Merger
consideration in respect of Company Stock credited to a Plan member's accounts
for which it has received no directions from the Plan members.

The Trustee shall tender or not tender and shall elect Merger consideration in
respect of the number of shares of Company Stock not credited to Plan members'
accounts as directed by the Plan's Administrative Committee.

A Plan member who has directed the Trustee to tender some or all of the shares
of Company Stock credited to his accounts may, at any time before the tender
offer withdrawal date, direct the Trustee to withdraw some or all of the
tendered shares, and the Trustee shall withdraw the directed number of shares
from the tender offer before the tender offer withdrawal deadline. A Plan member
shall not be limited as to the number of directions to tender or withdraw that
he may give to the Trustee.

A direction by a Plan member to the Trustee to tender or convert shares of
Company Stock credited to his accounts shall not be considered a written
election under the Plan by the Plan member to withdraw or to have distributed to
him any or all of such shares. The Trustee shall credit to each account of the
Plan member from which the tendered or converted shares were taken the proceeds
received by the Trustee in exchange for the shares of Company Stock tendered or
converted from that account. Pending receipt of directions through the
Administrator from the Plan member as to the investment of the proceeds of the
tendered shares, the Trustee shall invest the proceeds as the Administrator
shall direct. In the case of the conversion of Company Stock in connection with
the Merger, cash proceeds received upon the conversion and any dividends paid on
Company Stock during the Merger conversion consideration election transition
period implemented under the Plan will be invested, notwithstanding any other
provision of this Agreement to the contrary, as soon as practicable after
receipt in the Putnam Stable Value Fund until the Plan member directs otherwise
under the Plan."

11. By deleting Section 7(g) of the Trust and inserting in lieu thereof the
following:

"(g) General. With respect to all rights other than those covered in Section
7(e) or (f), the Trustee shall follow the directions of the Plan member as to
Company Stock credited to his accounts, and if no such directions are received,
the directions of the Plan's Administrative Committee. The Trustee shall have no
duty to solicit directions from Plan members. With respect to all rights other
than those covered in Section 7(e) or (f), in the case of Company Stock not
credited to Plan members' accounts, the Trustee shall follow the directions of
the Plan's Administrative Committee. All provisions of this Section 7 shall
apply to any securities as a result of a conversion of Company Stock."

IN WITNESS WHEREOF, the parties hereby execute this Second Amendment as of the
25th day of April, 2000.

 

CONNECTICUT NATURAL GAS CORPORATION



By: S/ Jean S. McCarthy                                 



PUTNAM FIDUCIARY TRUST COMPANY              



By: S/ Tina Campbell                                     